ALLOWABILITY NOTICE
Terminal Disclaimer
The terminal disclaimer filed on 20 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any potential patent resulting from US App. No. 16/451,735 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Cornacchia (US 20150342667), Heim et al. (US 20160045247) (Cited in IDS), Batchelor et al. (US 20150126998), Van Wyk et al. (US 20140088593), and Gleason et al. (US 20100136856) (Cited in IDS), fails to reasonably teach or suggest first and second plugs, a first cable, a second cable, a connector cable, and a switch mechanism disposed within the second plug having a first condition in which the first plug is electrically disconnected from the first cable and a second condition in which the first plug is in electrical communication with the first cable when taken in combination with the additional claim elements/relationships. The prior art of record provides active and return plugs, a first cable, a second cable, a connector cable, and a switch mechanism disposed within the return plug, however fails to reasonably teach or suggest a switch mechanism configured to perform the claimed functionality. Additionally, the prior art provides for a return plug having upper and lower housings, however fails to reasonably teach or suggest a pair of return channels extending through a leading end and a trailing end of the upper and lower housings as claimed when taken with the additional claim elements/relationships (closest prior art for this particular feature being Gleason: Fig. 10).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794